          Case 1:19-cr-00374-JMF Document 86 Filed 08/28/20 Page 1 of 3
                                          U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        August 28, 2020

BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:     United States v. Michael Avenatti, 19 Cr. 374 (JMF)

Dear Judge Furman:

        The Government respectfully writes, pursuant to the Court’s August 7, 2020 Order (Dkt.
No. 73), in response to defense counsel’s motion to file his CJA 23 Form and accompanying
affidavit ex parte and under seal (Dkt. No. 80 (“Def.’s Mot.”)). The defendant argues that these
documents should be permitted to be filed ex parte and maintained under seal solely on the basis
that such a procedure purportedly is necessary to protect his rights under the Fifth Amendment.
While the Government does not presently have a basis to oppose the defendant’s request for
appointment of counsel, and has not to date objected to the appointment of counsel, under the law
of this Circuit, generalized concerns regarding protection of a defendant’s Fifth Amendment
privilege are not sufficient to justify wholesale and indefinite sealing of the CJA 23 Form and
accompanying affidavit.

         The defendant contends that “[c]ourts take two different approaches to protect a
defendant’s Fifth Amendment interest in his sworn statements about his financial inability to afford
counsel”: courts either (1) seal the financial affidavits, or (2) decline to seal the affidavits but
preclude the government from using statements contained in the affidavits against the defendant
in its direct case on the pending charges. (Def.’s Mot. 5-6.) According to the defendant, which
approach courts select depends upon whether “a defendant’s financial status is directly relevant to
the charges against him.” (Id. at 6.)

        In fact, while the defendant cites a variety of out-of-circuit precedents for the first approach,
“[t]he Court of Appeals for the Second Circuit . . . has expressly endorsed the latter option,
articulating the importance of adversarial proceedings and emphasizing the view that constraints
on the subsequent use of a defendant’s testimony submitted in support of an application for
appointed counsel will strike an appropriate balance between a defendant’s Fifth and Sixth
Amendment rights where those rights are arguably in conflict.” United States v. Hilsen, No. 03
Cr. 919 (RWS), 2004 WL 2284388, at *4 (S.D.N.Y. Oct. 12, 2004); see also id. at *5 (relying on
United States v. Harris, 707 F.2d 653 (2d Cir. 1983)). In Harris, the district court terminated
appointed counsel after refusing to permit the defendant to submit evidence to support his CJA 23
          Case 1:19-cr-00374-JMF Document 86 Filed 08/28/20 Page 2 of 3

Honorable Jesse M. Furman
United States District Judge
August 28, 2020
Page 2

Form and supporting affidavit ex parte and under seal. 707 F.2d at 654-55. On appeal, the
defendant argued that the procedures employed in the district court “unconstitutionally jeopardized
his right against self-incrimination.” Id. at 659. The Court of Appeals rejected this argument,
observing that the Criminal Justice Act does not provide for ex parte proceedings for appointment
of counsel, though it does for applications for other services, and that “our legal system is rooted
in the idea that facts are best determined in adversary proceedings; secret, ex parte hearings are
manifestly conceptually incompatible with our system of criminal jurisprudence.” Id. at 662. That
court concluded that the defendant’s “claim of fifth amendment violation by use of his testimony
at a later time is speculative,” and that the defendant may be protected by precluding the
government from offering statements contained in the affidavit in its case-in-chief. Id. at 662-63.

        Following Harris, the district court in Hilsen was presented with precisely the same
arguments the defendant raises here—that, because of the nature of the charges against him, and
the resulting possibility of use or derivative use of the CJA 23 Form and affidavit in the case
against him, those materials must be submitted ex parte and under seal “to preserve his Fifth
Amendment privilege against self-incrimination.” 2004 WL 2284388, at *1, *10. Indeed, the
defendant in Hilsen offered the same analysis of possible approaches and many of the same cases
relied upon by the defendant here. See id. at *8-9. The Hilsen court, after reviewing Harris and
prior Circuit precedent, as well as other district court cases within the Second Circuit, explained
that, under the law in the Second Circuit, the defendant’s Fifth Amendment interests were properly
protected by exclusion of evidence on the government’s case-in-chief, even where the defendant
asserted that “the facts to be set forth in the CJA 23 are directly related, if not identical, to the facts
the government must establish at trial.” 1 Id. at *1, *10-11. The court concluded that, “even if the
principles set forth in Harris favoring adversarial proceedings did not weigh heavily against
adopting an ex parte approach such as that accepted in other circuits, [the defendant] has not made
a sufficient showing as to why such an approach would be appropriate here given the speculative
nature of his claim and the presumption of openness in criminal proceedings.” Id. at *10; see also
id. (“Nor does [the defendant’s] mere speculation that the government may be able to develop
leads from information contained in his CJA 23 Form justify the invocation of an ex parte
approach.”).

      In seeking to distinguish Harris, in particular, the defendant relies on the fact that the
Government, without access to the information contained in the CJA 23 Form and supporting

1
        The prohibition against use of the defendant’s statements in the CJA 23 Form and
supporting affidavit in the Government’s case-in-chief would not, however, extend to potential
perjury charges for false statements made in those materials, a particularly salient concern for a
defendant whose misrepresentations have already yielded a conviction for honest services fraud;
two pending indictments containing fraud and identity theft charges, as well as charges for
obstruction of the IRS and the making of false declarations and testimony; and revocation of bail
in the Central District of California. Harris, 707 F.2d at 658; Hilsen, 2004 WL 2284388, at *11.
Nor would it extend to use in cross-examination should the defendant choose to testify and open
the door to the use of statements made in the CJA 23 Form and supporting affidavit. See Harris,
707 F.2d at 662; Hilsen, 2004 WL 2284388, at *11.
          Case 1:19-cr-00374-JMF Document 86 Filed 08/28/20 Page 3 of 3

Honorable Jesse M. Furman
United States District Judge
August 28, 2020
Page 3

affidavit, took no position on the defendant’s application for appointment of counsel. (Def.’s Mot.
4, 6.) That is, of course, true, and the Government continues to take no position, based on the
information available to it, on the request for appointment of counsel. However, as this Court has
pointed out, appointment of counsel does not preclude later termination by the Court or efforts by
the Government to recoup fees, if appropriate. Absent knowledge of what is contained in the
defendant’s CJA form and accompanying affidavit, the Government is unable to advise the Court
on its view of the accuracy of that information, or whether efforts to recoup fees would be
appropriate.

        Alternatively, the defendant argues, repeatedly, that the Government’s “aggressive[ ]” use
of relevant and admissible evidence to prove its case in a prior trial against the defendant justifies
sealing of the CJA 23 Form and supporting affidavit. (E.g., Def.’s Mot. 6.) But that argument, if
anything, weighs against allowing an ex parte filing, as it principally confirms that the Government
has already conducted a thorough financial investigation of the defendant and already has access
to significant information about his finances relevant to the charged conduct. Moreover, as in
Hilsen, the defendant offers nothing but speculation to support the inference that the Government
might seek to use information contained in the CJA 23 Form and supporting affidavit regarding
the defendant’s current financial status in its case-in-chief against him at a trial regarding a fraud
that has already been thoroughly investigation and that took place in 2018-2019.

        In sum, while the Government has not, to date, opposed the appointment of counsel and
lacks any present basis to do so, in light of the presumption of openness in criminal proceedings
and the approach favored by the Second Circuit, the defendant has failed to provide a legally
sufficient basis for wholesale and indefinite sealing of the CJA 23 Form and supporting affidavit.
See Hilsen, 2004 WL 2284388, at *10.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                               By:     s/ Matthew D. Podolsky
                                                      Matthew D. Podolsky
                                                      Robert B. Sobelman
                                                      Assistant United States Attorneys
                                                      (212) 637-1947/2616


cc:    Counsel of record (by ECF)
